DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on 10 May 2021.  The examiner acknowledges the amendments to claims 1, 14, and 29. Claims 1-3, 6, 14, 16, 17, 19, 29, and 30 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/291,380, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘380 application fails to disclose an implant with a first imaging wire located only in a support portion and a second imaging wire located in a first extension arm, as recited in claims 1 and 14. The effective filing .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard (US 2010/0081866 A1) in view of Montpetit (WO 2009/005714 A2).
Claim 1: Goddard discloses a pelvic implant adapted to treat prolapse, comprising: a support portion 306 having a plurality of perimeter edge portions to define a perimeter shape, the plurality of perimeter edge portions including a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side, the support portion including a plurality of filaments; a plurality of extension arms 310A-D extending out transverse from the support portion, the plurality of extension arms including a first extension arm 310A extending from the first side of the support portion, and a second extension arm 310B extending from the second side of the support portion, the first extension arm having a first edge and a second edge opposite the first edge, the first extension arm and the second extension arm including a plurality of filaments (fig. 5; support portion and extension arms include interwoven strands/filaments 320 [0043]). Goddard further discloses an imaging wire 321 (shape strand 321 interwoven with the strands of the implant away from the edge (fig. 5 and [0043]) and constructed of a material adapted to provide visualization on an imaging machine [0046]). Goddard only identifies one 
Goddard fails to disclose a first imaging wire included only in the support portion which extends adjacent to the plurality of perimeter edge portions of the support portion and forms a loop. However, Montpetit discloses a pelvic implant 310 comprising a support portion 314 and a plurality of extension arms 312 further including a first imaging wire 316 included only in the support portion extending adjacent the perimeter of the support portion and forming a loop (fig. 10A and p. 18, lines 20-26; the cited portion describes “two” frames 316 but also mentions that the frames may be connected and/or hinged, therefore the “two” frames 316 are considered to define a first imaging wire that forms a loop; frames may be made of metal (p. 16, lines 29-30) and therefore visual on a imaging machine). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a first imaging wire included only in the support portion and extending adjacent to the plurality of perimeter edge portions of the support portion to form a loop in the implant of Goddard, as in the configuration disclosed by Montpetit, in order to ensure the support portion maintains a spread-out surface area which can be manipulated independently of the extension arms.

Claim 3: Goddard teaches the support portion includes a mesh material [0047].
Claim 6: Goddard discloses the second extension arm 310B includes a first edge and a second edge opposite the first edge (fig. 5). Goddard further discloses a third imaging wire provided on the second extension arm disposed between the first edge and the second edge at a distance from the first edge and the second edge (as noted above, Goddard obviates multiple shape-memory strands interwoven throughout the implant, including each extension arm, at a distance from the first and second edge; one of these strands in the second extension arm constitutes a third imaging wire).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Montpetit, as applied to claim 1 above, and further in view of Beck (US 4,877,030) and Shafer (US 2010/0262221 A1).
Claim 2: Goddard in view of Montpetit fails to disclose the first and second imaging wires are constructed at least in part of a platinum-iridium material. However, Beck discloses that wires used for reinforcing woven implantable materials are preferably made of noble metals (col. 1, lns. 38-56; col. 2, lns. 29-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the imaging wires in the implant of Goddard in view of Montpetit from a noble metal, as Beck notes that noble metals are particularly preferred as . 

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Montpetit as applied to claim 1 above, and further in view of Weiser (WO 2006/108145 A1).
Claim 29: Goddard, as modified by Montpetit, fails to disclose the anchor includes a portion of the second imaging wire. However, Weiser discloses a pelvic implant 30 adapted to treat prolapse comprising a support portion 30a, a plurality of extension arms 32a-32f extending out transverse from the support portion, and an anchor coupled to the first extension arm (p. 12, lns. 23-27). The anchor may be attached to the extension arm by threading the arm through a buckle or aperture in the anchor (fig. 24 and p. 35, lines 17-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to couple the anchor to the first extension arm in the implant of Goddard in view of Montpetit, in the manner taught by Weiser, since Weiser discloses this type of connection is adjustable and thus allows an operater to adjust the tension applied by the extension arm (p. 35, lines 21-24). Since the extension arm includes shape strands/second imaging wires woven throughout, at least one second imagine wire will also be included in the anchor when the first extension arm is threaded through the anchor in the combination with Weiser.

Claims 14, 17, 19, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Montpetit, Weiser, and Longhini (US 2008/0009667 A1).
Claim 14: Goddard discloses a pelvic implant adapted to treat a pelvic disorder comprising: a support portion 306 having a plurality of edge portions to define a perimeter shape, the plurality of perimeter edge portions including a first side, a second side opposite to the first side, a third side, and a fourth side opposite to the third side; a plurality of extension arms 310A-D extending transverse from the support portion, the plurality of extension arms including a first extension arm 310A extending from the first side, and a second extension arm 310C extending from the first side, a third extension arm 310B extending from the second side of the support portion, a fourth extension arm 310C extending from the second side of the support portion, the plurality of extension arms having a plurality of perimeter edge portions, one of the extension arms (for example first extension arm 310A) includes a first edge and a second edge opposite the first edge (fig. 5). Goddard further discloses an imaging wire 321 (shape strand 321 interwoven with the strands of the implant away from the edge (fig. 5 and [0043]) and constructed of a material adapted to provide visualization on an imaging machine [0046]). 
Goddard fails to disclose a first imaging wire included only in the support portion which extends adjacent to the plurality of perimeter edge portions of the support portion. However, Montpetit discloses a pelvic implant 310 comprising a support portion 314 and a plurality of extension arms 312 further including a first imaging wire 316 included only in the support portion extending adjacent the perimeter of the support portion (fig. 10A and p. 18, lines 20-26; frames may be made of metal (p. 16, lines 29-30) and therefore visual on a imaging machine). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a first imaging wire included only in the support portion and extending adjacent the plurality of perimeter edge portions of the support portion in the implant of Goddard, as in the configuration disclosed by Montpetit, in order to ensure the support portion maintains a spread-out surface area which can be manipulated independently of the extension arms.
Goddard, as modified by Montpetit, fails to disclose an anchor coupled to the first extension arm and the second imaging wire being included in the anchor. However, Weiser discloses a pelvic implant 30 adapted to treat prolapse comprising a support portion 30a, a plurality of extension arms 32a-32f extending out transverse from the support portion, and an anchor coupled to the first extension arm (p. 12, lns. 23-27). The anchor may be attached to the extension arm by threading the arm through a buckle or aperture in the anchor (fig. 24 and p. 35, lines 17-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to include anchors on the extension arms of the implant of Goddard in view of Montpetit, as taught by Weiser, in order to facilitate securing the extension arms in tissue. Since the extension arm includes shape strands/second imaging wires woven throughout, these shape strands will also be included in the anchor when the first extension arm is threaded through the anchor in the combination with Weiser.
Goddard in view of Montpetit and Weiser fails to disclose the support portion having a first material different from a material of the extension arms. However, Longhini discloses a hybrid graft wherein a support portion is made from a different material from a plurality of extension arms (figs. 1A-B and 32, [0025 and 0104-109]). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the mesh support portion and extension arms of the implant taught by Goddard in view of Montpetit and Weiser from different materials, as taught by Longhini, as such would allow for meeting of different surgical requirements and customization of tissue repair and ingrowth in different regions of the pelvic anatomy.
Claim 17: Goddard discloses the shape strand/second imaging wire is interwoven with the filaments of the implant [0043] and therefore would be interwoven with the filaments of the first extension arm in the combination applied to claim 14. Montpetit further discloses the first imaging wire may be woven into the mesh [0075].
Claim 19: Goddard discloses the shape strand/second imaging wire comprises a radio-opaque material ([0046] the materials listed are inherently radio-opaque). Montpetit discloses the first imaging wire may be metal (p. 16, lines 29-30) and thus radio-opaque.
Claim 30: Montpetit discloses the first imaging wire forms a loop (fig. 10A and p. 18, lines 20-26; the cited portion describes “two” frames 316 but also mentions that the frames may be connected and/or hinged, therefore the “two” frames 316 are considered to define a first imaging wire that forms a loop).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goddard in view of Montpetit, Weiser and Longhini, as applied to claim 14 above, and further in view of Beck and Shafer.
Claim 16: Goddard in view of Montpetit, Weiser and Longhini fails to disclose the imaging wires are constructed at least in part of a platinum-iridium material. Beck discloses that wires used for reinforcing woven implantable materials by creating borders along the edges the materials are preferably made of noble metals (col. 1, lns. 38-56; col. 2, lns. 29-31). It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the imaging wires in the implant of Goddard in view of Montpetit, Weiser and Longhini from a noble metal, as Beck notes that noble metals are particularly preferred as reinforcements for a woven material (col. 1, lns. 51-56 and col. 2, lns. 29-31). Beck fails to explicitly disclose that the noble metal is a platinum-iridium material. Schafer teaches platinum-iridium among biocompatible noble metals that can be used to form a frame [0097]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant of Goddard in view of Montpetit, Weiser, Longhini, and Beck such that the noble metal is a platinum-iridium material, as taught by Schafer since Beck notes noble metals are preferred and Schafer discloses platinum-iridium among noble metals known for use in implants [0097]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Montpetit is cited to teach a first imaging wire only in the support portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791